THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




Exhibit 10.38




AMENDMENT NO. 8


Dated as of December 18, 2015 to


AMENDED AND RESTATED CREDIT AGREEMENT


THIS AMENDMENT NO. 8 (this “Amendment”) is made as of December 18, 2015 by and
among Dairyland USA Corporation, a New York corporation (“Dairyland”), The
Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited liability company (“CW
Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited liability company (“Bel
Canto”), The Chefs’ Warehouse West Coast, LLC, a Delaware limited liability
company (“CW West Coast”), and The Chefs’ Warehouse of Florida, LLC, a Delaware
limited liability company (“CW Florida” and, together with Dairyland, CW
Mid-Atlantic, Bel Canto and CW West Coast, the “Borrowers”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), under that certain
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013, by and among the Borrowers, the other Loan
Parties party thereto, the Lenders, the Administrative Agent and the Collateral
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.


WHEREAS, the Borrowers have requested that the requisite Lenders, the
Administrative Agent and the Issuing Bank agree to amend Section 6.13(c) of the
Credit Agreement and provide a limited waiver, as more fully described herein;
and


WHEREAS, the Borrowers, the Lenders party hereto, the Administrative Agent and
the
Issuing Bank have so agreed on the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto, the Administrative Agent and the Issuing Bank hereby agree
to enter into this Amendment.


1. Amendments to the Credit Agreement. Upon the satisfaction of the conditions
precedent set forth in Section 2 below, the parties hereto agree that the Credit
Agreement shall be amended as follows, with effect from (and including) June 30,
2015:


(a) Section 6.13(c)(i) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:


Notwithstanding the foregoing, for purposes of determining compliance with this
Section





--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




6.13(c)(i), up to $6,518,000 of Capital Expenditures incurred or made on or
prior to September 25, 2015 by the Loan Parties and their Subsidiaries in
connection with the Specified Las Vegas Transaction shall be deemed to be
excluded when calculating the aggregate amount of Capital Expenditures incurred
or made by the Loan Parties and their Subsidiaries during the 2015 Fiscal Year.


(b) Section 6.13(c)(ii) of the Credit Agreement is hereby amended to add the
phrase
“occurring after the 2016 Fiscal Year” immediately following the phrase “in
respect of any Fiscal Year” in the first sentence thereof.


2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that:


(a) the Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrowers, the Required Lenders, the Administrative Agent
and the Issuing Bank;


(b) the Administrative Agent shall have received counterparts of the Consent and
Reaffirmation attached as Exhibit A hereto duly executed by the Loan Guarantors;


(c) the Administrative Agent shall have received an executed and effective
amendment to the Prudential Note Agreement, which amendment shall be
substantially in the form set forth on Exhibit B hereto;


(d) the Borrower Representative shall have made a Borrowing Request to the
Administrative Agent for a Revolving Borrowing in an amount equal to $14,645,000
for purposes of repaying the Term Loans in an equivalent amount substantially
concurrently with the effectiveness of this Amendment;


(e) the Administrative Agent shall have received from the Borrowers, on behalf
of each Lender signatory hereto that delivers its executed signature page to
this Amendment by no later than the date and time specified by the
Administrative Agent, an amendment fee in an amount equal to
0.10% of the sum of (i) such Lender’s Revolving Commitment immediately prior to
the effectiveness of this Amendment plus (ii) the aggregate principal amount of
such Lender’s Term Loans outstanding immediately prior to the effectiveness of
this Amendment; and


(f) the Administrative Agent shall have received payment and/or reimbursement of
the Administrative Agent’s and its affiliates’ fees and expenses (including, to
the extent invoiced in an invoice dated on or prior to the date hereof,
reasonable documented out-of-pocket fees and expenses of counsel for the
Administrative Agent) in connection with this Amendment and the other Loan
Documents.




2

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




3. Waiver. For the avoidance of doubt, the Administrative Agent and the Lenders
party hereto hereby waive (i) any non-compliance with Section 6.13(c) of the
Credit Agreement (as in effect prior to the effectiveness of this Amendment) due
to the Loan Parties and their Subsidiaries making Capital Expenditures during
the 2015 Fiscal Year in excess of $17,000,000, (ii) any non-compliance with
Section 2.11(c) and/or 2.11(e) of the Credit Agreement relating to the
prepayment of Obligations in an aggregate amount equal to the Ratable Share of
100% of the Net Proceeds received in connection with the Specified Las Vegas
Transaction, (iii) any incorrect representation or warranty made by the Loan
Parties pursuant to Section 3.07 and/or 4.02 of the Credit Agreement (solely to
the extent incorrect as a result of the events described in clauses (i), (ii)
and/or (iv) of this paragraph) and (iv) any non-compliance with Section 5.02(a)
of the Credit Agreement as a result of any failure of the Loan Parties to
provide timely notice of the foregoing. This specific waiver shall not be
construed to constitute (1) a waiver of any other event, circumstance or
condition or of any other right or remedy available to the Administrative Agent
or any Lender pursuant to the Credit Agreement or any other Loan Document or (2)
a course of dealing or a consent to any departure by the Borrowers or any other
Loan Party from any other term or requirement of the Credit Agreement or any
other Loan Document.


4. Repayment of Term Loans. The Borrowers shall repay the Term Loans (to be
applied to installments of the Term Loans in the inverse order of maturity) in
an aggregate amount of not less than $14,645,000, which the Loan Parties hereby
represent and warrant reflects the Ratable Share of
100% of the Net Proceeds received in connection with the Specified Las Vegas
Transaction, substantially concurrently with the effectiveness of this
Amendment.


5. Authorization of Agents. Each Lender party hereto hereby consents to and
authorizes each of the Agents to execute and deliver an amendment to the
Intercreditor Agreement, substantially in the form set forth on Exhibit C
hereto.


6. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:


(a) This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of such Borrower and are enforceable against such
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


(b) As of the date hereof, after giving effect to the terms of this Amendment,
(i) no Default has occurred and is continuing and (ii) the representations and
warranties of the Loan Parties set forth in the Credit Agreement, as amended
hereby, are true and correct in all material respects (provided that any such
representations or warranties qualified by materiality or Material Adverse
Effect are true and correct in all respects), it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date.


3

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






7. Reference to and Effect on the Credit Agreement.


(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.


(b) Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.


(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.


(d)    This Amendment is a “Loan Document” under (and as defined in) the Credit
Agreement.
8. Release of Claims.


(a) Each of the Loan Parties, on behalf of itself and its successors, assigns,
and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Administrative Agent,
the Collateral Agent and each of the Lenders, their respective successors and
assigns, and their respective present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (the
Administrative Agent, the Collateral Agent, the Lenders and all such other
Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of setoff, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
of the Loan Parties or any of their respective successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, in each case in connection with the
Credit Agreement or any of the other Loan Documents or transactions thereunder
or related thereto.


(b) Each of the Loan Parties understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.




4

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




9. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.


10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


11. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.


[Signature Pages Follow]






5

--------------------------------------------------------------------------------


THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


DAIRYLAND USA CORPORATION
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE MID-ATLANTIC,LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



BEL CANTO FOODS, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE WEST COAST, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE OF FLORIDA, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO















Signature Page to Amendment No. 8 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs' Warehouse, Inc. et al


6

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Swingline Lender, as the Issuing Bank, as
Administrative Agent and as Collateral Agent





By:
/s/ Diane Bredehoft
Name:
Diane Bredehoft
Title:
Authorized Officer



































































Signature Page to Amendment No. 8 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs' Warehouse, Inc. et al


7

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






GE CAPITAL BANK, formerly known as GE Capital FINANCIAL INC., as a lender
 
 
By:
/s/ Heather Leigh Glade
Name:
Heather Leigh Glade
Title:
Duly Authorized Signatory













































































Signature Page to Amendment No. 8 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs' Warehouse, Inc. et al


8

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a lender
 
 
By:
/s/ Thomas Pizzo
Name:
Thomas Pizzo
Title:
Senior Vice President















































































Signature Page to Amendment No. 8 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs' Warehouse, Inc. et al


9

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






BMO HARRIS FINANCING, INC., as a lender
 
 
By:
/s/ Paul Harris
Name:
Paul Harris
Title:
MD















































































Signature Page to Amendment No. 8 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs' Warehouse, Inc. et al


10

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




BRANCH BANKING AND TRUST COMPANY, as a lender
 
 
By:
/s/ Kenneth M. Blackwell
Name:
Kenneth M. Blackwell
Title:
Senior Vice President

















































































Signature Page to Amendment No. 8 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs' Warehouse, Inc. et al


11

--------------------------------------------------------------------------------


THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




EXHIBIT A


Consent and Reaffirmation


Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 8 to Amended and Restated Credit Agreement with respect to that
certain Amended and Restated Credit Agreement dated as of April 25, 2012, as
amended and restated as of April 17, 2013 (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Dairyland USA Corporation, a New York corporation
(“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited
liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited
liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CW West Coast”), and The Chefs’ Warehouse
of Florida, LLC, a Delaware limited liability company (“CW Florida” and,
together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West Coast, the
“Borrowers”), the other Loan Parties party thereto, the Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), which
Amendment No. 8 to Amended and Restated Credit Agreement is dated as of December
18, 2015 and is by and among the Borrowers, the financial institutions listed on
the signature pages thereof and the Administrative Agent (the “Amendment”).
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement.


Without in any way establishing a course of dealing by the Administrative Agent,
the Collateral Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Loan Guaranty and any
other Loan Document executed by it and acknowledges and agrees that the Loan
Guaranty and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as the same may from
time to time hereafter be amended, modified or restated.


Dated December 18, 2015
[Signature Pages Follow]




--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.


DAIRYLAND USA CORPORATION
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE MID-ATLANTIC, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



BEL CANTO FOODS, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE WEST COAST, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE OF FLORIDA, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO





























Signature Page to Consent and Reaffirmation to Amendment No. 8 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs' Warehouse, Inc. et al




--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




THE CHEFS' WAREHOUSE, INC.
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



CHEFS' WAREHOUSE PARENT, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



MICHAEL'S FINER MEATS, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



MICHAEL'S FINER MEATS HOLDINGS, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE MIDWEST, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE PASTRY DIVISION, INC.
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO























Signature Page to Consent and Reaffirmation to Amendment No. 8 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs' Warehouse, Inc. et al




--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






QZ ACQUISITION (USA), INC.
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



QZINA SPECIALTY FOODS, INC., a Florida corporation
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



QZINA SPECIALTY FOODS, INC., a Washington corporation
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



QZINA SPECIALTY FOODS (AMBASSADOR), INC.
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



CW LV REAL ESTATE LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO

















Signature Page to Consent and Reaffirmation to Amendment No. 8 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs' Warehouse, Inc. et al




--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






ALLEN BROTHERS 1893, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE GREAT STEAKHOUSE STEAKS, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



DEL MONTE CAPITOL MEAT COMPANY HOLDINGS, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



DEL MONTE CAPITOL MEAT COMPANY, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO











































Signature Page to Consent and Reaffirmation to Amendment No. 8 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs' Warehouse, Inc. et al




--------------------------------------------------------------------------------


THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




EXHIBIT B




Form of Amendment to Prudential Note Agreement


[Attached]






